DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims group I, claims 1-4, in the reply filed on 05/05/2022 is acknowledged.  The traversal is on the ground(s) that “no serious burden is present in examining the remaining claims 2-6”. This is not found persuasive because first, the restriction between claims 1-4 and 5, 6 were not issued based on any burden on examiner. Second, the group inventions I, II, III, as indicated in the previous issued restriction, do not relate to a single general inventive concept and they still lack the same or corresponding special technical features for the reasons provided in the previous issued restriction.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “inorganic fine powder or organic fine powder” in claim 1, wherein the term “fine” is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 4 recites the limitation of “the microcrystalline size of the crystalline macromolecule is 190A or smaller” in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a microcrystalline size of the crystalline macromolecule is 190A or smaller”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 2014/0100328) in view of Park et al. (US 2019/0210250)
	Sumi et al. (US ‘328) disclose a method for producing inorganic substance powder highly-oriented thin film sheet that blends and kneads inorganic substance powder, thermoplastic resin and an auxiliary agent at predetermined blending rates, molds and then draws to finish into a thin film sheet, the method comprising: a step of preparing the inorganic substance powder, the thermoplastic resin and the auxiliary agent, wherein the inorganic substance powder has an average particle size of 0.5 to 15 .mu.m and is free of particles with a particle size of at least 50 .mu.m; a step of molding an inorganic substance powder highly-blended thin film sheet intermediate body by setting a weight ratio of the inorganic substance powder to the thermoplastic resin to 60:40 to 82:18, blending the auxiliary agent at 0.05% by weight to 4.0% by weight based on the total amount of the inorganic substance powder and the thermoplastic resin being 100% by weight, and charging as starting materials into an extrusion molding machine equipped with twin screws, thereby causing high shearing stress to act on and knead the starting materials, extruding by way of a T die system by pushing the starting materials thus kneaded through a die, immediately followed by causing to contact a roll that is 50.degree. C. or higher and molding, and a step of performing longitudinal drawing and/or horizontal drawing so that the thin film sheet after drawing has a desired apparent specific gravity, by controlling drawing ratios in the longitudinal direction and horizontal direction both to 1.1 times to 3.0 times, wherein the thermoplastic resin is selected so as to be able to cause the apparent specific gravity of the inorganic substance powder highly-blended thin film sheet to decrease to 0.55 to 1.40 when establishing drawing ratios of 1.1 times to 3.0 times. (see page 10, left column, claim 1)
	Further, Sumi et al. (US ‘328) teach the step of molding the inorganic substance powder highly-blended thin film sheet intermediate body can be established as a combination of two independent steps consisting of a step of making pellets consisting of the inorganic substance powder, thermoplastic resin and auxiliary agents by conducting only the step of kneading, and a step of extrusion molding these pellets with the T die-type extrusion molding machine. (see paragraph [0094])
	Therefore, as to claim 1, Sumi et al. (US ‘328) disclose a method for producing pellets formed from a resin composition including macromolecule thermoplastic resin and inorganic fine powder in a mass ratio of 60:40 to 82:18 that meets the claim requirement of 50:50 to 20:80, the method comprising the step of: kneading the macromolecule thermoplastic resin and the inorganic fine powder so that a size of the resin macromolecule is 0.5 to 15 .mu.m that meets 190 .ANG. or smaller.
	As to claim 2, Sumi et al. (US ‘328) teach the resin macromolecule includes a polypropylene or polyethylene. (see paragraph [0113])
	As to claim 3, Sumi et al. (US ‘328) disclose the inorganic fine powder includes calcium carbonate particles. (see paragraph [0060] and [0111])
	As to claim 4, Sumi et al. (US ‘328) disclose the pellets are molded by kneading at a temperature equal to or higher than a temperature at which the microcrystalline size of the crystalline macromolecule is 190.ANG. or smaller. (see claim 1)
	However, Sumi et al. (US ‘328) fail to disclose the thermoplastic resin is a crystalline macromolecule, as claimed in claim 1.
	In the analogous art, Park et al. (US ‘250) disclose a method of production of in situ nanofibrillar all-polymer composite pellets, comprising the steps of: a) melt extruding of a mixture of at least two polymers A and B to produce a polymer blend of polymers A and B, and then, pelletizing the composite material extrudates to produce pellets having an average pellet diameter, wherein the nanofibril of polymer B in the pellets are characterized by being isotropic and entangled due to a relaxation process. (see page 7, left column, claim 1)
	Further, Park et al. (US ‘250) teach the polymers A and B are semi-crystalline polymer and the polymer A and the polymer B are present in the blend at a mass ratio of between about 95:5 and about 50:50 or between about 80:20 and about 50:50. (see page 7, claims 1, 2, 4, and 18)
	Therefore, as to claim 1, Park et al. (US ‘250) disclose a method for producing pellets formed from a resin composition including crystalline macromolecule and inorganic fine powder in a mass ratio of 50:50 to 20:80.
As to claim 2, Park et al. (US ‘250) disclose the crystalline macromolecule is any one or combination of polyethylene (PE) and polypropylene (PP). (see claim 6)
	Therefore, it would have been obvious for one of ordinary skill in the art to modify the thermoplastic resin, as taught by Park et al. (US ‘250), so to be a crystalline macromolecule in order to improve the operation of the pellet producing process to produce highly entangled pellets having a high thermal and dimensional stability, as suggested by Park et al. (US ‘250). (see paragraph [0075])

Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sumi et al. (US 2017/0217078) disclose a sheet (11) comprises thermoplastic resin, inorganic material powder and internal lubricating agent. The mass ratio of thermoplastic resin and inorganic material powder is 55:45-30:70. (See the basic abstract)
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        06/17/2022